Citation Nr: 0523617	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-03 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma to tooth number 7.

2.  Whether the veteran is entitled to VA outpatient dental 
treatment because of dental trauma to tooth number 7.

3.  Entitlement to service connection for residuals of a 
mouth injury other than trauma to tooth number 7.

4.  Entitlement to service connection for residuals of a head 
injury to the area above the right ear.

5.  Entitlement to service connection for postoperative 
residuals of an inguinal hernia repair.




REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION


The veteran served on active duty from September 1964 to 
August 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the 
Huntington, West Virginia, regional office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for post operative residuals of an 
inguinal hernia repair, residuals of a mouth injury, 
including trauma to tooth number 7, and residuals of a head 
injury to the area above the right ear.  In February 2004, 
the Board remanded the veteran's appeal for further 
evidentiary development.  Notwithstanding the 
characterization of the issues on appeal in the February 2004 
Board remand, given the unique laws and regulations governing 
dental claims, the Board has recharacterized the issues on 
appeal as they appear on the first page of this decision.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  Consistent with 
the instructions below VA will notify you of further action 
required on your part.




FINDINGS OF FACT

1.  The veteran separated from active duty in August 1968, he 
filed the current claim in January 2002.  

2.  The veteran suffered trauma to tooth number seven while 
on active duty, that tooth was extracted in-service more than 
180 days after enlistment, and the appellant is entitled to 
dental treatment for residuals of trauma to that specific 
tooth.

3.  The competent evidence of record does not show any 
residuals of a mouth injury.


CONCLUSIONS OF LAW

1.  The veteran meets the criteria for service connection for 
residuals of a traumatic loss of tooth number seven, and he 
is entitled to receive dental treatment for those residuals.  
38 U.S.C.A. §§ 1110, 1712, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.381, 17.161 (2004).

2.  Residuals of a mouth injury were neither incurred in nor 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notices provided in the January 
2002 letter along with the October 2002 rating decision, 
January 2003 statement of the case, March and June 2004 
letters, and the April 2005 supplemental statement of case 
fulfills the requirements set forth under 38 U.S.C.A. § 
5103(a), to include any duty to inform the veteran to submit 
all pertinent evidence in his possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development.  In this regard, 
the record shows that a VA examination has been held to 
determine the origins of any tooth and/or mouth disorder.  

The July 2004 VA examiner noted for the first time the 
veteran's claim that he is in receipt of Social Security 
Administration disability benefits.  The Board also 
recognizes that the veteran's treatment records from the old 
Huntington Hospital, clinical records dated from September 
1964 to August 1968 from the Lockbourne Air Force Base of 
Groveport, Ohio (now Rickenbacker Air National Guard base) 
and Amarillo Air Force Base hospitals are not found in the 
claims file.  

As to the treatment records from the old Huntington Hospital, 
a review of the record on appeal shows that the veteran 
reported in March 2004 that the hospital was closed and that 
he was unaware who held the records from that facility.

As to the clinical records from Lockbourne and Amarillo Air 
Force Bases as well as Social Security Administration 
records, the Board finds that no useful purpose would be 
served by further delaying adjudication of these issues by 
first attempting to acquire these records given the findings 
made by the July 2004 VA examiner as well as the complete 
lack of medical evidence of a current mouth disability.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty 
to assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  

Therefore, the Board finds that VA adjudication of these 
issues may go forward without these records.  Hence the Board 
finds that VA has fulfilled its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claims

The veteran and his representative contend that the appellant 
is entitled to dental services and/or compensation from VA 
because tooth number seven 's extraction was caused by the 
injury he sustained to his mouth while on active duty.  It is 
requested that the veteran be afforded the benefit of the 
doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Service Connection for a Trauma To Tooth Number Seven, To 
Include Entitlement to Treatment Therefor

As to the claim of entitlement to service connection for 
dental trauma for compensation purposes, since February 1994 
VA regulations were changed to limit service connection for 
noncompensable dental disabilities (i.e., replaceable missing 
teeth, carious teeth, alveolar abscesses, periodontal 
diseases such as pyorrhea and Vincent's stomatitis) to 
treatment purposes only.  See 38 C.F.R. § 4.149 (1995); 
38 C.F.R. § 3.381 (2004); Simington v. West, 11 Vet. App. 41 
(1998).

With the above criteria in mind, a review of the veteran's 
service medical records reveal that in June 1965 the 
appellant sustained a traumatic blow to the head.  Dental 
examination revealed that tooth number seven was devitalized, 
and in December 1965 tooth number seven was extracted.  

As the veteran entered active duty more than 180 days prior 
to the extraction of tooth number seven, and as tooth number 
seven was extracted as the result of residuals of in-service 
trauma, the Board finds that service connection for the loss 
of tooth number seven is warranted.  38 C.F.R. § 3.381.  
Moreover, he is entitled to VA dental treatment for the loss 
of that specific tooth.  38 C.F.R. § 17.161.

Entitlement to Service Connection for Residuals of a Mouth 
Injury 
other than Trauma to Tooth Number Seven 

The record, which includes the veteran's August 1968 
separation examination as well as in service dental records, 
and a July 2004 VA examination, does not include a diagnosis 
of any disease processes of the mouth that is a residual of 
the in-service injury.  In fact, at a July 2004 VA 
examination, which was held for the express purpose of 
ascertaining whether the veteran had any residuals of a mouth 
injury, the examiner opined that he did not.  Specifically, 
the examiner opined that the veteran had masticatory function 
loss due to loss of natural teeth not related to a traumatic 
event, tooth extraction not due to trauma.  The appellant's 
current dental condition was not related to the loss of tooth 
number seven.  This opinion stands uncontradicted by any 
other medical opinion of record.  Evans v. West, 
12 Vet. App. 22, 30 (1999). 

Thus, because none of the medical evidence of record includes 
a diagnosis of a current disability, service connection for 
residuals of a mouth injury other than trauma to tooth number 
seven is denied.  38 U.S.C.A. §§ 5107, 1110, 1131; 38 C.F.R. 
§ 3.303.

Conclusion

In reaching the above conclusions, the Board considered the 
veteran's as well as his representative written statements to 
the RO.  However, the statements do not constitute competent 
medical evidence because the record does not show that these 
laypersons have specialized medical knowledge regarding the 
etiology of a mouth disorder.  Therefore, they are not 
competent to provide medical opinion evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the 
statements do not act as probative evidence as to the issues 
on appeal.  

The Board also considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's mouth claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of dental 
trauma to tooth number seven, to include dental treatment 
therefor, is granted.

Entitlement to service connection for residuals of a mouth 
injury other than trauma to tooth number seven is denied.


REMAND

As to entitlement to service connection for residuals of a 
head injury to the area above the right ear and postoperative 
residuals of an inguinal hernia repair, the appeal was 
remanded in February 2004 for the RO to, among other things,  

contact the National Personnel Records 
Center, and if necessary, the United 
States Air Force in order to secure 
copies of the veteran's clinical records 
from the Lockbourne Air Force Base of 
Groveport, Ohio (now Rickenbacker Air 
National Guard base), and Amarillo Air 
Force Base hospitals, dated from 
September 1964 to August 1968.

While the RO contacted the National Personnel Records Center 
(NPRC) in June 2004 to obtain these records, no reply was 
thereafter received.  Under the 38 U.S.C.A. § 5103A, there is 
a continuing duty to search for government records until such 
a search reveals that the records do not exist, or that 
further efforts would be futile.  As no follow-up action was 
taken by VA to obtain these records, a remand is required.  

The appeal was also remanded in February 2004 for the RO to 
obtain medical opinion evidence addressing "whether it is at 
least as likely as not (i.e., is there a 50/50 chance) that 
any residuals of a post-service inguinal hernia repair are 
related to his military service," and as to "whether there 
is any evidence of head injury residuals to the area above 
the appellant's right ear [and, if] so, the examiner must 
opine whether it is at least as likely as not (i.e., is there 
a 50/50 chance) that they are related to the veteran's 
military service?"  

In this regard, the post-remand record shows the veteran 
underwent a VA examination in July 2004 and that examiner 
opined that he had a tender postoperative inguinal hernia 
repair scar and a tender scar above the right ear.  The 
examiner also reported that the veteran had a scar above the 
right ear following an accident while on active duty when a 
window blind fell on him, hitting the "left side" of his 
head above his ear.

Unfortunately, the examiner did not opine whether the 
postservice inguinal hernia operation that led to the 
postoperative scar was at least as likely as not related to 
his military service.  Likewise, it is unclear from the 
report whether the examiner intended to opine that it is at 
least as likely as not that the scar above the "right" ear 
was related to military service.  Therefore, because the 
United States Court of Appeals for Veterans Claims (Court) in 
Stegall v. West, 11 Vet. App. 268 (1998), held that where the 
remand orders of the Board are not satisfied, the Board 
itself errs in failing to ensure compliance, a remand is 
required to obtain the requested medical opinions.

As noted above, the July 2004 VA examiner noted for the first 
time the veteran's claim that he is in receipt of Social 
Security Administration disability benefits.  While, for the 
reasons outlined above, these records are not relevant to 
adjudicating his claim for dental compensation, dental 
treatment, and residuals of a mouth injury, they may be 
relevant to the remaining issues on appeal.  Therefore, on 
remand, the RO should also request the veteran's records from 
the Social Security Administration.  38 U.S.C.A. § 5103A(b).

Therefore, these issues are REMANDED for the following 
action:

1.  The RO should again contact the 
National Personnel Records Center, and if 
necessary, the United States Air Force in 
order to secure copies of the veteran's 
clinical records from the Lockbourne Air 
Force Base of Groveport, Ohio (now 
Rickenbacker Air National Guard base), 
and Amarillo Air Force Base hospitals, 
dated from September 1964 to August 1968.  
The Board notes that the hospitals on 
these bases have been closed for several 
years.  If the pertinent records are not 
available, and if future efforts to 
secure these records would futile, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If the pertinent 
records are not available, or if the 
search for the records yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran notified in writing.  Efforts to 
secure the Social Security records must 
continue until it is shown that further 
efforts would be futile.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should have the claims 
file forwarded to the VA examiner who 
conducted the July 2004 general VA 
examination if available, or to another 
VA physician at the same facility if he 
is not available.  Based on a review of 
the claims folder and the July 2004 VA 
examination of the veteran, the examiner 
is to opine whether it is at least as 
likely as not (i.e., is there a 50/50 
chance) that any residuals of a post-
service inguinal hernia repair are 
related to his military service; whether 
there is any evidence of head injury 
residuals to the area above the 
appellant's right ear; and, if so, 
whether it is at least as likely as not 
(i.e., is there a 50/50 chance) that they 
are related to the veteran's military 
service?  The examiner must provide a 
complete rationale for all opinions 
provided.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the VCAA, such as providing 
the veteran with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

6.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issues on appeal.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If any of 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


